Case 5:20-mj-00413-DUTY Document 15 Filed 08/21/20 Page 1 of 4 Page ID #:58



                                                              Fi~En
                                                         <, U.S. DISTRlC7 COUgT


                                                         AUG ?_ (202Q
                                                         L DISTRICT OF CAUFORN6




                    UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                NO.5:20-MJ-00413-DUTY-1
              Plaintiff,
       v.                                ORDER OF DETENTION AFTER
                                         HEARING
FRANCISCO SANCHEZ-
MARTINEZ,                               (18 U.S.C. § 3142(1))
                 Defendant.




                                          I.
A.   ()   On motion of the Government in a case allegedly involving:
          1. O a crime of violence;
          2.() an offense with a maximum sentence of life imprisonment or death;
          3. (X) a narcotics or controlled substance offense with a maximum sentence of
                 ten or more years;
          4.() any felony -where the defendant has been.convicted oftwo or more prior
                 offenses described above;
          5.() any felony that is not otherwise a crime of violence that involves a minor




                                          1
     Case 5:20-mj-00413-DUTY Document 15 Filed 08/21/20 Page 2 of 4 Page ID #:59




 1                     victim, or possession or use of a firearm or destructive device or any other
2                      dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
3    B.(X)      On motion by the Government /( )on Court's own motion, in a case allegedly
4               involving:
5                1. (X)        a serious risk that the defendant will flee;
6               2. O           a serious risk that the defendant will:
7                       a.() obstruct or attempt to obstruct justice;
8                       b.() threaten, injure, or intimidate a prospective witness or juror or
9                              attempt to do so.
10   C.          The Government(X)is/()is not entitled to a rebuttable presumption that no
11              condition or combination of conditions will reasonably assure the defendant's
12              appearance as required and the safety of any person or the community.
13
14                                                 II.
15   A.   (X)    The Court finds that no condition or combination of conditions will reasonably
16               assure:
17               1.    (X)     the appearance of the defendant as required.
18                     (X)     and/or
19              2.     (X)     the safety of any person or the community.
20   B.   (X)    The Court finds that the defendant has not rebutted by sufficient evidence to the
21               contrary the presumption provided by statute.
22
23                                                 III.
24        The Court has considered:
25   A.   the nature and circumstances of the offenses) charged;
26   B.   the weight of evidence against the defendant;
27   C.   the history and characteristics of the defendant; and
28   D.   the nature and seriousness of the danger to any person or to the community.

                                                   2
Case 5:20-mj-00413-DUTY Document 15 Filed 08/21/20 Page 3 of 4 Page ID #:60




                                              IV.
      The Court also has considered all the evidence adduced at the hearing and the arguments
and/or statements of counsel, and the Pretrial Services Report and recommendation.


                                              V.
      The Court bases the foregoing findings) on the following:
A.   (X)    The history and characteristics of the defendant indicate a serious risk that
            the defendant will flee, because the risk of flight is presumed in this case and no
            bail resources have been proffered to mitigate the risk of flight.


B.   (X)    The defendant poses a risk to the safety of other persons or the community
             because ofthe nature and seriousness ofthe allegations in this presumption case;


                                              VI.
A.   ()      The Court finds that a serious risk exists that the defendant will:
             1.()obstruct or attempt to obstruct justice.
            2.()attempt to/( )threaten, injure or intimidate a witness or juror.




                                             VII.
A.    IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
B.    IT IS FURTHER ORDERED that the defendant be committed to the custody of the
      Attorney General for confinement in a corrections facility separate, to the extent
      practicable, from persons awaiting or serving sentences or being held in custody pending
      appeal.
C.    IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity for
      private consultation with counsel.
D.    IT IS FURTHER ORDERED that, on order of a Court of the United States or on

                                               3
Case 5:20-mj-00413-DUTY Document 15 Filed 08/21/20 Page 4 of 4 Page ID #:61




     request of any attorney for the Government, the person in charge of the corrections
    facility in which the defendant is confined shall deliver the defendant to a United States
     Marshal for the purpose of an appearance in connection with a court proceeding.


DATED: August 21, 2020



                                                                G~~                      ~-
                                                      KAREN L. STEVENSON
                                                UNITED STATES MAGISTRATE JUDGE
